Name: Council Regulation (EEC, Euratom, ECSC) No 3728/89 of 11 December 1989 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection;  economic analysis
 Date Published: nan

 14. 12. 89 Official Journal of the European Communities No L 364/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 3728/89 of 11 December 1989 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 2187/89 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of calculation of the remuneration of officials and other servants of the Communities (3), as last amended by Decision 87/530/Euratom, ECSC, EEC (*), Having regard to the proposal from the Commission , Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 1989 annual review, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1989 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : (  ) OJ No L 56, 4. 3 . 1968, p. 1 . (J) OJ No L 209, 21 . 7 . 1989, p. 1 . (J OJ No L 386, 31 . 12. 1981 , p. 6. (4) OJ No L 307, 29 . 10 . 1987, p . 40 . No L 364/2 Official Journal of the European Communities 14. 12. 89 Steps Grades 1 2 3 4 5 6 87 A 1 348 947 367 484 386 021 404 558 423 095 441 632 A 2 309 661 327 350 345 039 362 728 380 417 398 106 A 3 / LA 3 256 460 271 931 287 402 302 873 318 344 333 815 349 286 364 757 A 4 / LA 4 215 452 227 528 239 604 251 680 263 756 275 832 287 908 299 984 A 5 / LA 5 177 630 188 153 198 676 209 199 219 722 230 245 240 768 251 291 A 6 / LA 6 153 501 161 877 170 253 178 629 187 005 195 381 203 757 212 133 A 7 / LA 7 132 134 138 709 145 284 151 859 158 434 165 009 A 8 / LA 8 116 862 121 573 B 1 153 501 161 877 170 253 178 629 187 005 195 381 203 757 212 133 B 2 132 999 139 234 145 469 151 704 157 939 164174 170 409 176 644 B 3 111 559 116744 121 929 127 114 132 299 137 484 142 669 147 854 B 4 96 485 100 982 105 479 109 976 114 473 118 970 123 467 127 964 B 5 86 245 89 886 93 527 97 168 C 1 98 417 102 384 106 351 110 318 114 285 118 252 122 219 126 186 C 2 85 600 89 237 92 874 96 511 100 148 103 785 107 422 1 1 1 059 C 3 79 853 82 968 86 083 89 198 92 313 95 428 98 543 101 658 C 4 72145 75 069 77 993 80 917 83 841 86 765 89 689 92 613 C 5 66 531 69 256 71 981 74 706 D 1 75 184 78 471 81 758 85 045 88 332 91 619 94 906 98 193 D 2 68 556 71 474 74 392 77310 80 228 83 146 86 064 88 982 D 3 63 807 66 537 69 267 71 997 74 727 77 457 80 187 82917 D 4 60 161 62 628 65 095 67 562 (b)  Bfrs 5 137 shall be replaced by Bfrs 5 281 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 6 617 shall be replaced by Bfrs 6 802 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 11 819 shall be replaced by Bfrs 12 150 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 5 912 shall be replaced by Bfrs 6 078 in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1989 : the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following : 14. 12. 89 Official Journal of the European Communities No L 364/3 Steps Category Group 1 2 3 4 I 163 829 184 125 204 421 224 717 A II 118 907 130 492 142 077 153 662 III 99 922 104 374 108 826 113 278 IV 95 991 105 386 114 781 124 176B V 75 399 80 367 85 335 90 303 C VI VII 71 705 64 183 75 928 66 365 80 151 68 547 84 374 70 729 D VIII IX 58 010 55 864 61 426 56 643 64 842 57 422 68 258 58 201 2. With effect from 1 July 1989, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Article 3 With effect from 1 July 1989 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 170 per month for officials in grade C 4 or C 5,  Bfrs 4 859 per month for officials in grade C 1 , C 2 or C 3 . Belgium Denmark Germany (except Berlin) Berlin France Greece Ireland Italy (except Varese) Varese Luxembourg Netherlands United Kingdom (except Culham) Culham Spain Portugal 100,0 129,2 99,3 109,0 109,9 78.2 95,8 104.8 106,8 100,0 88,7 103.9 99.3 103,5 83,1 Article 4 Pensions for which entitlement has accrued by 1 July 1989 shall be calculated from that date for officials and temporary staff by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . 3. The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Articles 3 to 10 of Council Regulation (ECSC, EEC, Euratom) No 2175/88 (') shall remain in force. Article 5 With effect from 1 July 1989, '1 July 1988' in the second paragraph of Article 63 of the Staff Regulations shall be replaced by '1 July 1989'. Article 7Article 6 1 . With effect from 15 May 1989, the weighting applicable to the remuneration of officials and other servants employed in the country listed below shall be as follows : With effect from 1 July 1989, the table in Article 10 ( 1 ) of Annex VII to the Staff : Regulations shall be replaced by the following : Greece 86,5 (') OJ No L 191 , 22. 7. 1988, p. 1 . No L 364/4 Official Journal of the European Communities 14. 12. 89 Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day l Bfrs per calendar day A 1 to A 3 and LA 3 2 059 970 1 416 812 A 4 to A 8 and LA 4 to LA 8 \ ll\ and category B 1998 906 1 356 708 Other grades 1 813 844 1 168 583 Article 8 With effect from 1 July 1989, the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No -300/76 (') shall be Bfrs 9 187, Bfrs 13 867, Bfrs 15 160 and Bfrs 20 670 . Article 9 With effect from 1 July 1989, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (') shall be subject to a weighting of 3,287614. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. ¢ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1989. For the Council The President H. NALLET O OJ No L 38, 13 . 2. 1976, p. 1 . (2) OJ No L 56, 4. 3 . 1968, p. 8 .